Citation Nr: 0416115	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  94-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the fingers of the left hand.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a bilateral eye 
disability.  

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971 and from June 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1993 and March 2003 rating decisions of 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal was remanded to the RO in November 1996 and July 
1999.  The case has now been returned to the Board for 
appellate consideration.  

The issues of entitlement to service connection for bilateral 
shoulder disabilities and bilateral knee disabilities, and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis will be 
addressed in the Remand portion of this decision.  

The Board notes that in an August 2001 statement, the veteran 
reported that an individual deposited the veteran's VA funds 
into his own account.  In a January 2001 decision granting 
entitlement to non-service connection pension, including 
special monthly pension based on housebound status, the RO 
concluded that the veteran was competent to handle the 
disbursement of VA funds.  Most funds are transferred to 
veterans' accounts electronically.  The veteran's statement 
may be an indication that a fiduciary might be beneficial to 
him.  The matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Private medical records indicate that the veteran 
sustained a work-related crush injury to his left hand in 
July 1990.  

3.  There is no competent medical evidence relating the 
veteran's currently diagnosed residual left hand disability 
to his military service.  

4.  The veteran's service medical records do not show any 
complaints or injuries to his back.  

5.  The veteran's currently diagnosed spondylosis was 
initially demonstrated many years after service, and the 
medical evidence relating this disability to his military 
service lacks probative value.  

6.  The veteran's amblyopia, hyperopia, and esotropia 
preexisted service and are considered congenital defects.  

7.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era and he did not engage in combat with 
the enemy.  

8.  The veteran's service medical records do not show any 
complaints of or treatment for a psychiatric disability, 
including PTSD.  

9.  The veteran has not been diagnosed with PTSD based on a 
verified stressor.  

10.  The medical evidence shows that the veteran's currently 
diagnosed psychiatric disabilities are not related to his 
military service.  


CONCLUSIONS OF LAW

1.  Residuals of an injury to the fingers of the left hand 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).  

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a) (2003).  

3.  A bilateral eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2003).  

4.  A psychiatric disability, including PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003); 38 C.F.R. § 3.304(f) (as in effect prior to 
June 18, 1999 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, and VA letters apprised the veteran 
of the information and evidence needed to substantiate his 
claims for service connection, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, in letters dated in 
May 2001 and August 2003, the veteran was advised of the 
information and evidence necessary to substantiate his claims 
and was asked to identify any evidence that had not been 
obtained.  He was also advised of the evidence he needed to 
submit to show that he was entitled to the benefits that he 
sought, including the evidence required to establish service 
connection for his claimed disabilities.  The letters further 
informed him that VA would obtain his service medical and 
personnel records, VA records, and other pertinent federal 
records.  VA would also make reasonable efforts to obtain any 
identified private medical evidence.  However, it was 
ultimately his responsibility to submit any private records.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, 
the President signed a technical amendment to clarify that 
the time limitations for submitting evidence in the VCAA do 
not prevent VA from issuing a decision before expiration of 
that time period.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the service connection claims 
addressed in this decision, a substantially complete 
application was received from the veteran in July 1992, 
before the VCAA was enacted.  Thereafter, in a rating 
decision dated in December 1993, the claim was denied.  The 
veteran was initially provided with VCAA notice in May 2001.  
Additional VCAA notice was issued in August 2003.

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
new claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in May 2001 and 
August 2003 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the most recent transfer and certification of 
his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  As discussed above, the Board has found that 
the veteran was provided every opportunity to identify and 
submit evidence in support of his claims.  See also, 
VAOPGCPREC 01-2004.  Furthermore, in the January 2004 letter 
returning his case to the Board, VA again provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  He did not respond and in March 2004, 
his representative requested that the Board proceed with 
appellate review.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The veteran's service medical records are included 
in the file.  The identified private medical evidence, as 
well as the veteran's VA medical records have been obtained 
and associated with the file.  The veteran was provided with 
numerous VA examinations during the course of his appeal.  
There is no indication that there exists any evidence which 
has a bearing on the issues adjudicated here that has not 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  Hence, VA's duty 
to assist the veteran in the development of this claim has 
been satisfied.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 C.F.R. § 3.304(b).  

Congenital or developmental defects, and refractive error of 
the eye, personality disorders and mental deficiency may not 
be service connected as they are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c).

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


A.  Residuals of an Injury to the Fingers of the Left Hand

The veteran has asserted that he injured the fingers of his 
left hand when the hatch of a tank fell on them in service.  

Service medical records do not document an injury to the left 
hand or fingers.  Upon separation examination in January 
1971, it was noted that the veteran had a left index finger 
and palm scar from 1966, which was prior to his initial entry 
to service.  Service medical records from his second period 
of service do not show that the veteran injured the fingers 
of his left hand or that he received treatment for any 
residual disability of the left hand.  Upon separation 
examination in March 1975, no disabilities of the left hand 
were indicated.  

Private medical records dated in July 1990, indicate that the 
veteran sustained a crush injury to the left hand while he 
was working.  He underwent surgery for extensive debridement.  
Upon follow-up, it was noted that he had some stiffness in 
the left index finger, but the wounds were gradually healing.  

Upon VA hand examination in February 1998, the veteran 
reported that his left hand was caught in a machine that cut 
logs.  He could not recall when this happened but it was 
after he was out of service.  Reconstructive surgery was 
performed on the thumb and first finger.  Presently, he 
reported numbness in the thumb and second and third fingers.  
The assessment was loss of the tip of the thumb of the left 
hand with some bone loss of the terminal tuft; pain, numbness 
and tingling in the thumb, first and second fingers; and loss 
of tendon between the thumb and first finger.  

Similar findings were made on subsequent VA examination in 
July 2000.  

Upon VA hand examination in October 2002, the veteran 
reported that the lid of a tank slammed on his left hand 
while he was in the military in 1970.  He had some sutures in 
the fingers of the hand.  The examiner noted that there was 
evidence of an injury to the left hand in 1990 which the 
veteran did not reveal.  The diagnosis was status post hand 
injury while in the military with mild loss of movement of 
the left hand.  

Upon VA hand examination in May 2003, the examiner reviewed 
the veteran's complete file and concluded that it was less 
likely that the veteran's residual left hand disability was 
related to his military service.  

Based on the clinical evidence, the Board concludes that 
service connection for residuals of an injury to the fingers 
of the left hand may not be granted.  There is no indication 
that the veteran injured his left hand in service.  
Furthermore, there is medical evidence in the file that shows 
the veteran injured his hand in a post-service work accident 
in July 1990.  Although a VA examiner related the veteran's 
loss of movement of the left hand to the injury the veteran 
claimed he sustained in service, this opinion was based 
solely on the veteran's reported history of the incident 
without any further comment regarding the documented post-
service work injury.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (medical professionals are not competent to transform 
a lay history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals).  The Board has found the opinion of the May 
2003 VA examiner that the veteran's currently diagnosed left 
hand disability was not related to his military service to be 
more probative because it was based on a complete review of 
the veteran's claims file, including the service medical 
records, and the conclusion was supported by the clinical 
data contained in the record.  See Winsett, Bloom, supra.  

To the extent that the veteran offers his own opinion that 
his left hand and finger disability is related to his 
military service, the Board notes that his opinion is not 
probative on the issue.  Lay persons, such as the veteran, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  Based on the record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Therefore, service connection 
for residuals of an injury to the fingers of the left hand 
must be denied.  See Gilbert, supra.  



B.  Back Disability

The veteran has asserted that he initially began to 
experience back pain in service when he had to sleep on the 
ground in cold weather.  

Service medical records do not document any treatment for or 
complaints of back pain in service, and there is no 
indication that the veteran sustained any type of trauma to 
his back during either period of service.  In his completed 
Reports of Medical History, the veteran did not indicate that 
he sustained any back injuries and he denied recurrent back 
pain.  Upon separation examination from his first period of 
service in January 1971, clinical evaluation revealed that 
the veteran's spine was normal.  Upon discharge examination 
from his second period of service in March 1975, the 
veteran's spine was found to be clinically normal.  

Upon VA general medical examination in February 1998, it was 
noted that the veteran had a poor memory, poor recall, and 
poor orientation.  

Upon VA spine examination in July 2000, the veteran reported 
that a tank hatch fell and hit him in the back in 1970.  
Currently, he reported back pain, especially after sitting 
for long periods of time.  He was only able to pick up 10-12 
pounds.  He complained of early morning stiffness which 
worsened with weather changes.  Upon clinical evaluation, he 
was diagnosed with mild spondylosis L3-L4 on the right, and 
straightening of the lordotic curvature of the spine.  

Upon VA spine examination in October 2002, the veteran 
related a history of back pain since service due to sleeping 
on the ground in the cold and in the snow.  He reported that 
he limped in service due to his back pain.  In 1983, he also 
injured his back when a full tray of dishes fell into his 
back while he was working.  The diagnosis was mild 
spondylosis of the lumbar spine with minimal and mild 
scoliosis of the thoracic and lumbar spine.  The examiner 
commented that the veteran's low back pain could be as likely 
due to the injury he sustained in 1983 or the injury that he 
sustained during military service.  

Based on the clinical evidence, the Board concludes that 
service connection for a back disability may not be granted.  
Although at times the veteran has related that he sustained a 
back injury in service, the service medical records do not 
support this assertion.  Furthermore, it has been noted that 
he is a poor historian.  Therefore, his assertions lack 
credibility.  The medical evidence shows that the veteran 
first sought treatment for his back many years after his 
second discharge from service.  Upon VA examination in 
October 2002, the examiner concluded that the currently 
diagnosed spondylosis of the lumbar spine could be as likely 
as not due to the injury he sustained in service; however, 
this opinion was based solely on the veteran's reported 
history of the event.  Therefore, it is not considered 
probative medical evidence for the purpose of establishing 
service connection for a back disability.  See LeShore, 
supra.  

To the extent that the veteran offers his own opinion that 
his back disability is related to his military service, 
including sleeping on the ground and in the cold, the Board 
notes that his opinion is not probative of the issue because 
he is not qualified to offer an opinion that requires medical 
knowledge.  See Espiritu, supra.  Based on the record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Therefore, service connection 
for a back disability must be denied.  See Gilbert, supra.  

C.  Bilateral Eye Disability

In a re-issued opinion, VA's General Counsel addressed the 
issue of whether service connection may be granted for 
disorders of congenital or developmental origin.  The opinion 
focused on the distinction between a disease and a defect and 
held that service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin, 
and that service connection is warranted if the evidence as a 
whole establishes that the familial condition in question was 
incurred or aggravated during service within the meaning of 
VA law and regulations.  VAOPGCPREC 82-90 (O.G.C. Prec. 82- 
90).  

Service connection may be granted for diseases of congenital, 
developmental or familial origin, if the condition was 
manifested in service, or preexisted service and progressed 
at an abnormally high rate during service.  The mere genetic 
or familial predisposition to develop a disease, even if the 
individual is almost certain to develop the disease at some 
time in his/her lifetime, does not constitute having the 
disease.  Only when symptomatology and/or pathology exist can 
he/she be said to have developed the disease.  At what point 
the individual starts to manifest the symptoms of, or have 
the pathological changes associated with the disease, is a 
factual issue and must be determined in each case based on 
all the medical evidence of record.  VBA ADJUDICATION 
PROCEDURE MANUAL M21-1, Chapter VI, Change 478, Para. 
50.78(f), March 29, 1989.  

In his claim, the veteran reported that a cartridge exploded 
during basic training and injured his right eye.  

Service medical records indicate that in his pre-induction 
Report of Medical History, dated in March 1969, the veteran 
checked that he had experienced eye  trouble and that he wore 
glasses or contact lenses.  Upon examination, his distance 
vision was reported to be 20/200 on the right, corrected to 
20/100; and 20/30 on the left, corrected to 20/20.  The 
refraction was +3.25 on the right and -50 on the left.  He 
was diagnosed with defective vision with an amblyopic left 
eye.  In a June 1969 physical profile record, it was noted 
that the veteran had amblyopia.  He was not qualified for a 
military driver's license and he could only fire weapons for 
familiarization and qualification.  

In July 1969, the veteran presented with complaints that his 
glasses were not working due to his difficulties on the 
ranges.  It was explained to him that his amblyopia was 
corrected the most that could be done.  In February 1970, he 
complained of headaches when he was reading or otherwise 
straining his eyes.  Upon separation examination in January 
1971, no eye disabilities were noted.  

In his Report of Medical History completed in June 1974, the 
veteran again reported that he wore glasses or contact 
lenses.  Upon examination, he was found to have defective 
vision, including esotropia, hyperopia, and amblyopia.  His 
distance vision was reported to be 20/200 on the right, 
corrected to 20/60; and 20/40 on the left, corrected to 
20/25.  He was seen for adjustments to his prescription on 
several occasions.  Upon separation examination in March 
1975, his distance vision was reported to be 20/100 on the 
right, corrected to 20/100; and 20/40 on the left, corrected 
to 20/30.  No eye trauma was indicated.  

Upon VA eye examination in June 1993, the veteran requested a 
pair of glasses.  He indicated that his right eye was weaker 
than his left eye and he was told in service that he had 
amblyopia of the right eye.  He recalled that his first pair 
of glasses was given to him in 7th grade.  He indicated that 
in 1990, an optometrist told him that he had a bad retina in 
the right eye.  Clinical evaluation revealed a high degree of 
hyperopia in each eye with presbyopia; moderate angle right 
esotropia; right amblyopia secondary to uncorrected hyperopia 
and esotropia as a child; and prominent arcus of each cornea.  

Upon VA eye examination in February 1998, the veteran 
complained of decreased vision in the right eye for many 
years and decreased vision in the left eye since the last 
examination five years ago.  He reported a history of 
decreased right eye since childhood due to a lazy eye.  Best 
corrected vision was 20/80 in the right eye and 20/25 +2 in 
the left eye.  The diagnoses were constant esotropia with 
amblyopia of the right eye; and hyperopia with presbyopia of 
both eyes.  

Upon VA eye examination in October 2002, the veteran's visual 
acuity was 20/70 in the right eye and 20/25- in the left eye.  
Extraocular muscle revealed limited abduction in the right 
eye and full range of motion in the left eye. Cover test 
showed a constant right esotropia.  The assessment was high 
hyperopia in both eyes; strabismic amblyopia in the right 
eye; and constant right esotropia.  

Based on the clinical evidence, the Board concludes that 
service connection for a bilateral eye disability may not be 
granted.  The veteran's amblyopia, hyperopia, and esotropia 
were noted upon both induction examinations.  Furthermore, 
these conditions are considered to be congenital defects, not 
diseases, and the grant of service connection based on 
aggravation would be inappropriate.  Although the veteran has 
alleged that he sustained trauma to his right eye during 
basic training, the medical records do not support this 
assertion.  Since the veteran's currently diagnosed eye 
disorders are congenital in nature, and not considered 
disabilities under VA law, the claim for service connection 
for a bilateral eye disability must be denied.  

D.  Psychiatric Disability to include PTSD

With regard to claims of entitlement to service connection 
for PTSD, at the time the veteran initiated his claim, the 
applicable regulation, provided that service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (as in effect prior to June 18, 1999).  

That regulation was amended, and 38 C.F.R. § 3.304(f) now 
requires the following:  medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2003)).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The Court of Appeals for Veterans Claims has emphasized that 
eligibility for a PTSD service-connection award requires 
"(1) [a] current . . . medical diagnosis of PTSD . . . ; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor."  Gaines v. West, 11 Vet. App. 
353, 357 (1998), citing Cohen, Suozzi, supra.  

The veteran's service medical records do not show any 
treatment for or a diagnosis of a psychiatric disorder or 
PTSD.  His service personnel records do not indicate that he 
served in the Republic of Vietnam during the Vietnam era.  
His DD Form 214 reflects that he served in Europe.  He was 
not awarded any combat citations, and there is no other 
objective evidence that he engaged in combat with the enemy.  

In his claim, the veteran related that he was exposed to 
firefights and artillery fire when he was in Vietnam, and 
that he has continued to experience flashbacks from these 
episodes since his discharge from service.  However, as noted 
above, the relevant evidence does not show that the veteran 
served in Vietnam.  Accordingly, his stressor is not credible 
and any diagnoses of PTSD based on his report of this 
stressor, including the diagnosis made upon VA examination in 
August 1993, are insufficient upon which to base a grant of 
service connection for this disability.  Hence, service 
connection for PTSD is not warranted.  

The veteran was afforded additional VA mental examinations in 
February 1998, November 2002 and June 2003.  In February 
1998, he was diagnosed with continuous alcohol dependence.  
In November 2002, it was also noted that the veteran had some 
cognitive dysfunction and borderline intellectual 
functioning.  

In June 2003, the examiner reviewed the veteran's complete 
claims folder.  She noted that the previous PTSD diagnosis 
was not considered credible in light of the other information 
in the claims file which showed that the veteran did not 
serve in Vietnam.  She also concluded that it was unlikely 
that the alcohol dependence, borderline intellectual 
functioning, or personality disorder were related to the 
veteran's military service.  

To the extent that the veteran offers his own opinion that he 
has a psychiatric disability and/or PTSD as a result of his 
military service, the Board notes that his opinion is not 
probative of the issue.  See Espiritu, supra.  Based on the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for a psychiatric disability, to include PTSD, 
must be denied.  See Gilbert, supra.  






(Continued on Next Page)


ORDER

Service connection for residuals of an injury to the fingers 
of the left hand is denied.

Service connection for a back disability is denied.

Service connection for a bilateral eye disability is denied.

Service connection for a psychiatric disability, to include 
PTSD is denied.  


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

In a March 2003 rating decision, the RO denied the veteran's 
claims for service connection for a bilateral shoulder 
disability, a bilateral knee disability, and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for hepatitis.  In April 2003, the veteran 
filed a notice of disagreement pertaining to these issues.  
However, the RO has not yet had an opportunity to provide the 
veteran with a statement of the case.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  Since the veteran has not been provided with a 
statement of the case on the issues noted above, the matter 
must be remanded to the RO.  

Accordingly, this case is remanded for the following:  
 
The RO should provide the veteran and his 
representative with a statement of the 
case pertaining to the issues of 
entitlement to service connection for a 
bilateral shoulder disability and a 
bilateral knee disability, and whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for hepatitis.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is filed, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



